DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“second optical image stabilizing unit” and “control unit” in claim 1 (the processor or circuit in claim 1 is recited to perform a function of at least one of the units, but not all of the units)
“acquiring unit” in claim 3
“second optical image stabilizing unit”, “control unit”, “acquiring unit” in claim 7 (the processor or circuit in claim 7 is recited to perform a function of at least one of the units, but not all of the units)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya (U.S. Pub. No. 20190230288).
	Regarding claim 1, Tsuchiya discloses:
An image pickup apparatus (body unit 1, par. 44 and Fig. 1) mountable with a lens apparatus (lens unit 2 is detachably installed in the 
an image sensor (image pickup element 12 is an image sensor such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), par. 52);
a second optical image stabilizing unit configured to move the image sensor in a direction intersecting the optical axis (image pickup element drive unit 13 shifts the image pickup element 12 on a plane orthogonal to the optical axis of the optical system, par. 53); and
a control unit configured to control the second optical image stabilizing unit based on an image stabilizing reference position of the first optical image stabilizing unit which is a reference position for an image stabilization of the first optical image stabilizing unit (system controller 14 acquires a lens correction amount LD from the lens unit 2 (where communication unit 225 sends the X-directional and Y-directional correction amounts calculated by the correction amount calculation unit 223) and as the correction amount LD is acquired (SB14), the body unit 1 calculates the center recovery amount (ΔD) per one correction cycle from 
wherein at least one processor or circuit is configured to perform a function of at least one of the units (each of the functions of the system controller 14, the blurring correction microcomputer 15, and the LCU 22 has, for example, a processor (such as a central processing unit (CPU)) and a memory, and is implemented by causing the processor to execute the program recorded in the memory, par. 59).
Regarding claim 2, Tsuchiya further discloses:
control unit controls the second optical image stabilizing unit further based on information on a rear principal point position and an image magnification (Yaw angular blur amount calculation unit 152a integrates the angular velocity detected by the Yaw angular velocity sensor 16a to calculate an angular change amount, and multiples this angular change amount by a focal length of the optical system 21 to calculate an image shift amount (also referred to as “image blurring amount” or simply referred to as “blurring amount”) of an X-direction (horizontal direction of 
Regarding claim 3, Tsuchiya further discloses:
an acquiring unit configured to acquire information on the image stabilizing reference position of the first optical image stabilizing unit by communicating with the lens apparatus (the system controller 14 acquires a correction amount LD from the lens unit 2, par. 89).
Regarding claim 4, Tsuchiya further discloses:
information on the image stabilizing reference position includes at least one of information of the image stabilizing reference position and information on a model of the lens apparatus (lens correction amount LD, where communication unit 225 sends the X-directional and Y-directional correction amounts calculated by the correction amount calculation unit 223 (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period), par. 84, 89, 92, 105, 106, and Fig. 5).
Regarding claim 5, Tsuchiya further discloses:


control unit controls the second optical image stabilizing unit so as to reduce a parallel-movement shake amount of the image stabilizing reference position caused by moving the optical element by the first optical image stabilizing unit (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period, and correction amount calculation unit 153 calculates the correction amount by integrating the center recovery amount ΔD of each correction cycle, and where the correction amount calculation unit 153 may integrate the X-directional and Y-directional center recovery amounts calculated by a center recovery amount calculation unit 156 to calculate the X-directional and Y-directional correction amounts, and driver 154a converts the X-directional correction amount calculated by the correction amount calculation unit 153 into a drive pulse signal for allowing the image pickup element drive unit 13 to shift the image pickup element 12 in the X-direction, and where driver 154b converts the Y-directional correction amount calculated by the correction amount calculation unit 153 into a drive pulse signal for allowing the image pickup element drive unit 13 to shift the image pickup element 12 in the Y-direction, par. 67-69, 89, 92, 94, 105, 106, and Fig. 5).
Regarding claim 12, see the rejection of claim 12 and note that the limitations of claim 1 were shown.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (U.S. Pub. No. 20190230288) in view of Kojima et al. (U.S. Pub. No. 20050140793).
Regarding claim 7, Tsuchiya discloses:
An image pickup apparatus (body unit 1, par. 44 and Fig. 1) mountable with a lens apparatus (lens unit 2 is detachably installed in the body unit 1, par. 44 and Fig. 1), that includes a first optical image stabilizing unit configured to move an optical element that is a part of the imaging optical system, in a direction intersecting an optical axis of the imaging optical system (optical system drive unit 23 shifts the blurring correction lens on a plane orthogonal to an optical axis of the optical system 21 with a X-directional correction amount and a Y-directional correction amount, par. 47, 81, 82 and Figs. 1 and 3), the image pickup apparatus comprising:

a second optical image stabilizing unit configured to move the image sensor in a direction intersecting the optical axis of the imaging optical system (image pickup element drive unit 13 shifts the image pickup element 12 on a plane orthogonal to the optical axis of the optical system, par. 53);
a control unit configured to control the second optical image stabilizing unit (system controller 14, where each of the functions of the system controller 14, the blurring correction microcomputer 15, and the LCU 22 has, for example, a processor (such as a central processing unit (CPU)) and a memory, and is implemented by causing the processor to execute the program recorded in the memory, par. 59); and
wherein the control unit sets/changes an image stabilizing reference position of the second optical image stabilizing unit which is a reference position for an image stabilization of the second optical image stabilizing unit based on the lens including the first optical image stabilizing unit (system controller 14 acquires a lens correction amount LD from the lens unit 2 (where communication unit 225 sends the X-directional and Y-directional correction amounts calculated by the correction amount calculation unit 223) and as the correction amount LD is acquired (SB14), the body unit 1 calculates the center recovery amount 
wherein at least one processor or circuit is configured to perform a function of at least one of the units (each of the functions of the system controller 14, the blurring correction microcomputer 15, and the LCU 22 has, for example, a processor (such as a central processing unit (CPU)) and a memory, and is implemented by causing the processor to execute the program recorded in the memory, par. 59).
Tsuchiya is silent with regards mountable with each of that includes a first optical image stabilizing unit configured to move an optical element that is a part of the imaging optical system, in a direction intersecting an optical axis of the imaging optical system, and a lens apparatus that does not include the first optical image stabilizing unit, and an acquiring unit configured to acquire information on whether or not the lens apparatus includes the first optical image stabilizing unit by communicating with the lens apparatus, and wherein the control unit changes an image stabilizing reference position of the second optical image stabilizing unit which is a reference position for an image 
	Regarding claim 8, Tsuchiya further discloses:
the acquiring unit acquires information on an image stabilizing reference position of the first optical image stabilizing unit which is a reference position for an image stabilization of the first optical image 
Regarding claim 9, Tsuchiya further discloses:
information on the image stabilizing reference position includes at least one of information of the image stabilizing reference position and information on a model of the lens apparatus acquired by the acquiring unit (lens correction amount LD (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period), par. 89, 92, 105, 106, and Fig. 5).
Regarding claim 10, Tsuchiya further discloses:


control unit controls the second optical image stabilizing unit so as to reduce a parallel movement shake amount of the image stabilizing reference position caused by moving the optical element by the first optical image stabilizing unit (center recovery amount ΔD which is a subtraction amount per one correction cycle on the basis of the correction amount LD and the exposure period, and correction amount calculation unit 153 calculates the correction amount by integrating the center recovery amount ΔD of each correction cycle, and where the correction amount calculation unit 153 may integrate the X-directional and Y-directional center recovery amounts calculated by a center recovery amount calculation unit 156 to calculate the X-directional and Y-directional correction amounts, and driver 154a converts the X-directional correction amount calculated by the correction amount calculation unit 153 into a drive pulse signal for allowing the image pickup element drive unit 13 to shift the image pickup element 12 in the X-direction, and where driver 154b converts the Y-directional correction amount calculated by the correction amount calculation unit 153 into a drive pulse signal for allowing the image pickup element drive unit 13 to shift the image pickup element 12 in the Y-direction, par. 67-69, 89, 92, 94, 105, 106, and Fig. 5).
Regarding claim 13, see the rejection of claim 7 and note that the limitations of claim 13 were shown.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697